--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO LOAN AGREEMENT


THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of June
20, 2016, is between SHARPS COMPLIANCE, INC. OF TEXAS, a Texas corporation
(“Borrower”), and [REDACTED], a [REDACTED] state-chartered bank (“Lender”).


RECITALS:


A.            Borrower and Lender entered into that certain Loan Agreement dated
as of April 9, 2015 (the “Agreement”).


B.            Borrower and Lender now desire to amend the Agreement as herein
set forth.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I.


Definitions


Section   1.2.         Definitions.  Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the meanings given to
such terms in the Agreement, as amended hereby.


ARTICLE II.


Amendments


Section   2.1.         Amendment to Certain Definitions.  Effective as of the
date hereof, (a) the definition of each of the following terms contained in
Section 1.1 of the Agreement is amended to read in its respective entirety as
follows:
 

--------------------------------------------------------------------------------

“Prime Rate” means, at any time, the rate of interest per annum then most
recently published in The Wall Street Journal (or any successor publication if
The Wall Street Journal is no longer published) in the “Money Rates” section (or
such successor section) as the “Prime Rate.”  If a range of prime interest rates
per annum is so published, “Prime Rate” shall mean the highest rate per annum in
such published range.  If the definition of “Prime Rate” is no longer published
in The Wall Street Journal (or any successor publication), “Prime Rate” shall
mean, at any time, the rate of interest per annum then most recently established
by Lender as its prime rate.  Notwithstanding the foregoing, Borrower agrees
that the Prime Rate shall never be less than three percent (3.0%) per annum (the
“Floor”), provided, however, if Borrower has entered into an interest rate swap
transaction with Lender for purposes of hedging the interest rate floor on any
Note, then no Floor shall be applicable for such Note during the period(s) such
swap transaction is in effect.


“Term Loan Final Advance Date” means April 6, 2017.


“Termination Date” means 11:00 a.m. on April 9, 2018, or such earlier date on
which the Commitment terminates as provided in this Agreement.


(b)                 the following definition shall be added to Section 1.1 of
the Agreement in proper alphabetical order:


“12/31 Acquisitions” means Acquisitions(s) made by Borrower on or prior to
December 31, 2016, the total consideration paid by Borrower of which equals or
exceeds $5,000,000.00.


Section   2.2.         Amendment to Section 2.9.  Effective as of the date
hereof, the first sentence contained in Section 2.9 of the Agreement is amended
to read in its entirety as follows:


Subject to the terms and conditions of this Agreement, Lender agrees to issue
one or more Letters of Credit for the account of Borrower in the name of
Borrower or in the name of another Credit Party from time to time from the date
hereof to and including the Business Day prior to the Termination Date;
provided, however, that the Letter of Credit Liabilities shall not at any time
exceed the least of (a) $1,000,000.00, (b) the Commitment minus the outstanding
Revolving Advances or (c) the Borrowing Base minus the outstanding Revolving
Advances.
 
-2-

--------------------------------------------------------------------------------

Section   2.3.         Amendment to Section 10.1.  Effective as of the date
hereof, Section 10.1 of the Agreement is amended to read in its entirety as
follows:


Section   10.1.       Tangible Net Worth.  Parent will maintain Tangible Net
Worth plus Subordinated Debt (a) as of May 26, 2016, and at all times thereafter
if Borrower makes the 12/31 Acquisitions, in an amount not less than
$7,000,000.00, and (b) as of January 1, 2017, and at all times thereafter if
Borrower does not make the 12/31 Acquisitions, in an amount not less than
$12,500,000.00.  Tangible Net Worth plus Subordinated Debt shall be calculated
and tested quarterly as of the last day of each fiscal quarter of Parent,
commencing with the fiscal quarter ending June 30, 2016.


Section   2.4.         Amendment to Section 11.1.  Effective as of the date
hereof, clause (p) contained in Section 11.1 of the Agreement is amended to read
in its entirety as follows:


(p)           The Current Market Value of the Accounts shall be less than
$6,000,000.00 at any time after May 26, 2016, provided that if Borrower does not
make the 12/31 Acquisitions, such amount required by this clause (p) shall
automatically increase on January 1, 2017 to $7,000,000.00.


Section   2.5.         Amendment to Exhibits.  Effective as of the date hereof,
(a) Exhibit “A” (Revolving Note) to the Agreement is amended to conform in its
entirety to Annex “A” to this Amendment, and (b) Exhibit “K” (No Default
Certificate) to the Agreement is amended to conform in its entirety to Annex “B”
to this Amendment.


ARTICLE III.


Conditions Precedent


Section   3.1.         Conditions.  The effectiveness of this Amendment is
subject to the receipt by Lender of the following in form and substance
satisfactory to Lender:
 
-3-

--------------------------------------------------------------------------------

(a)            Certificate.  A certificate of the Secretary or another officer
of Borrower acceptable to Lender certifying (i) resolutions of the board of
directors of Borrower which authorize the execution, delivery and performance by
Borrower of this Amendment and the other Loan Documents to which Borrower is or
is to be a party and (ii) the names of the officers of Borrower authorized to
sign this Amendment and each of the other Loan Documents to which Borrower is or
is to be a party together with specimen signatures of such officers.


(b)            Governmental Certificates.  Certificates issued by the
appropriate government officials of the state of incorporation of Borrower as to
the existence and active standing of Borrower.


(c)            Revolving Note.  The Revolving Note executed by Borrower.


(d)            Additional Information.  Such additional documents, instruments
and information as Lender may request.


Section   3.2.         Additional Conditions.  The effectiveness of this
Amendment is also subject to the satisfaction of the additional conditions
precedent that (a) the representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct as of the
date hereof as if made on the date hereof, (b) all proceedings, corporate or
otherwise, taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Lender, and (c) no Event of Default or
Unmatured Event of Default shall have occurred and be continuing.


ARTICLE IV.


Ratifications, Representations, and Warranties


Section   4.1.         Ratifications.  The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Agreement are ratified and
confirmed and shall continue in full force and effect.  Borrower and Lender
agree that the Agreement as amended hereby shall continue to be the legal, valid
and binding obligation of such Persons enforceable against such Persons in
accordance with its terms.
 
-4-

--------------------------------------------------------------------------------

Section   4.2.         Representations, Warranties and Agreements.  Borrower
hereby represents and warrants to Lender that (a) the execution, delivery, and
performance of this Amendment and any and all other Loan Documents executed or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of Borrower and will not violate the Organizational Documents
of Borrower, (b) the representations and warranties contained in the Agreement
as amended hereby, and all other Loan Documents are true and correct on and as
of the date hereof as though made on and as of the date hereof, (c) no Event of
Default or Unmatured Event of Default has occurred and is continuing, (d)
Borrower is in full compliance with all covenants and agreements contained in
the Agreement as amended hereby, (e) Borrower is indebted to Lender pursuant to
the terms of the Notes, as the same may have been renewed, modified, extended or
rearranged, including, without limitation, any renewals, modifications and
extensions made pursuant to this Amendment, (f) the liens, security interests,
encumbrances and assignments created and evidenced by the Loan Documents are,
respectively, valid and subsisting liens, security interests, encumbrances and
assignments and secure the Notes, as the same may have been renewed, modified or
rearranged, including, without limitation, any renewals, modifications and
extensions made pursuant to this Amendment, and (g) Borrower has no claims,
credits, offsets, defenses or counterclaims arising from the Loan Documents or
Lender’s performance under the Loan Documents.


ARTICLE V.


Miscellaneous


Section   5.1.         Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan
Documents including any Loan Document furnished in connection with this
Amendment shall fully survive the execution and delivery of this Amendment and
the other Loan Documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely on
them.


Section   5.2.         Reference to Agreement.  Each of the Loan Documents,
including the Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement, as amended hereby, are hereby amended
so that any reference in such Loan Documents to the Agreement shall mean a
reference to the Agreement, as amended hereby.
 
-5-

--------------------------------------------------------------------------------

Section   5.3.         Expenses of Lender.  As provided in the Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other documents and instruments executed pursuant hereto and any and all
amendments, modifications and supplements thereto, including, without
limitation, the costs and fees of Lender’s legal counsel, and all costs and
expenses incurred by Lender in connection with the enforcement or preservation
of any rights under the Agreement, as amended hereby, or any other Loan
Document, including, without limitation, the costs and fees of Lender’s legal
counsel.


Section   5.4.         Severability.  Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


SECTION 5.5.                  APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN HOUSTON, HARRIS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


Section   5.6.         Successors and Assigns.  This Amendment is binding upon
and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lender.


Section   5.7.         Counterparts.  This Amendment and the other Loan
Documents may be executed in one or more counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed signature
page of this Amendment and/or any other Loan Document by a scanned PDF attached
to an e-mail or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
 
-6-

--------------------------------------------------------------------------------

Section   5.8.         Effect of Waiver.  No consent or waiver, express or
implied, by Lender to or for any breach of or deviation from any covenant,
condition or duty by Borrower shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.


Section   5.9.         Headings.  The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.


SECTION 5.10.                RELEASE.  IN CONSIDERATION OF LENDER=S AGREEMENTS
CONTAINED HEREIN, BORROWER (FOR ITSELF AND ON BEHALF OF ITS DIRECTORS, MEMBERS,
SHAREHOLDERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS, PRINCIPALS, AFFILIATES,
PREDECESSORS, HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS) HEREBY
WAIVES, AND RELEASES LENDER AND ITS OFFICERS, EMPLOYEES, AGENTS, DIRECTORS,
SHAREHOLDERS, SUBSIDIARIES, PREDECESSORS, SUCCESSORS AND ASSIGNS FROM, ANY AND
ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) , WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, THAT
DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION,
PERFORMANCE, ADMINISTRATION OR ENFORCEMENT OF THE AGREEMENT, ANY OTHER RELATED
DOCUMENT OR THIS AMENDMENT, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THIS AMENDMENT OR (C) ANY BREACH BY
BORROWER OF ANY COVENANT, AGREEMENT OR REPRESENTATION CONTAINED IN THE
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THIS AMENDMENT
 
-7-

--------------------------------------------------------------------------------

SECTION 5.11.              INDEMNIFICATION.  BORROWER, INDIVIDUALLY AND ON
BEHALF OF ITS DIRECTORS, MEMBERS, SHAREHOLDERS, MANAGERS, OFFICERS, EMPLOYEES,
AGENTS, PRINCIPALS, AFFILIATES, PREDECESSORS, HEIRS, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “INDEMNIFYING PARTIES”), HEREBY
UNCONDITIONALLY AND IRREVOCABLY INDEMNIFIES AND HOLDS HARMLESS LENDER AND ITS
OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, DIRECTORS, SHAREHOLDERS, SUBSIDIARIES,
PREDECESSORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”)
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, DAMAGES, ACTIONS,
CAUSES OF ACTION, LIABILITY OR SUITS AT LAW OR IN EQUITY, OF WHATEVER KIND OR
NATURE, WHETHER ARISING UNDER STATE OR FEDERAL LAW, RULE OR REGULATION, WHETHER
NOW EXISTING OR HEREAFTER ARISING, WHETHER KNOWN OR UNKNOWN OR ASSERTED OR
UNASSERTED, THAT DIRECTLY OR INDIRECTLY IN ANY WAY RELATE TO, ARE BASED UPON, OR
ARISE OUT OF ANY CIRCUMSTANCE, EVENT, MATTER, OCCURRENCE, COURSE OF DEALING,
TRANSACTION, FACT, ACT, OMISSION, OBLIGATION, DUTY, RESPONSIBILITY, WARRANTY,
STATEMENT OR REPRESENTATION WHATSOEVER RELATED IN ANY WAY TO (A) THE AGREEMENT,
(B) THIS AMENDMENT, (C) ANY OTHER RELATED DOCUMENT OR (D) ANY DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION WITH OR IN EVIDENCE OF ANY INDEBTEDNESS
BETWEEN BORROWER AND LENDER (ALL OF WHICH CLAIMS ARE REFERRED TO COLLECTIVELY AS
THE “INDEMNIFIED CLAIMS”), INCLUDING, WITH RESPECT TO ALL OF THE ABOVE,
INDEMNIFIED CLAIMS WHICH AROSE FROM THE NEGLIGENCE OF AN INDEMNIFIED PARTY,
PROVIDED THAT THE OBLIGATIONS OF THE INDEMNIFYING PARTIES UNDER THIS SECTION
SHALL NOT APPLY TO THE EXTENT AN INDEMNIFIED CLAIM AROSE FROM AN INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  EACH INDEMNIFYING PARTY HEREBY
COVENANTS AND AGREES NOT TO IN ANY MANNER WHATSOEVER SUE ANY INDEMNIFIED PARTY
IN ANY COURT OR TRIBUNAL OR BRING ANY ACTION, LAWSUIT OR CAUSE OF ACTION
(WHETHER BY WAY OF DIRECT ACTION, COUNTERCLAIM, CROSSCLAIM OR INTERPLEADER)
AGAINST ANY INDEMNIFIED PARTY IN ANY MANNER WHATSOEVER BASED UPON ANY MATTER
DIRECTLY OR INDIRECTLY RELATED TO ANY INDEMNIFIED CLAIM.


SECTION 5.12.                BINDING ARBITRATION.  (A)  AS DETAILED IN THE
FOLLOWING PARAGRAPHS, UNDER THIS PROVISION, BOTH BORROWER AND LENDER EXPRESSLY
WAIVE RIGHTS TO PURSUE OR RESOLVE DISPUTES BETWEEN THEM IN COURT OR IN A CLASS
ACTION (REGARDLESS OF WHETHER THAT CLASS ACTION IS BROUGHT IN COURT OR IN
ARBITRATION).


(B)               DISPUTES, CLAIMS, OR CONTROVERSIES (HEREINAFTER “DISPUTES”)
BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE AGREEMENT AND/OR ANY OTHER LOAN DOCUMENT TO WHICH BORROWER IS A
PARTY SHALL BE RESOLVED BY BINDING ARBITRATION.  DISPUTES SHALL INCLUDE ALL
CLAIMS, COUNTERCLAIMS, CROSS‑CLAIMS, THIRD PARTY CLAIMS, INTERPLEADERS, OR
CONTROVERSIES ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AGREEMENT, ANY
OTHER LOAN DOCUMENT AND/OR ANY ACTION TAKEN (OR ANY OMISSION TO TAKE ANY ACTION)
IN CONNECTION WITH THE FOREGOING.  DISPUTES SHALL BE SUBJECT TO BINDING
ARBITRATION REGARDLESS OF THE NATURE OF THE CAUSES OF ACTION ASSERTED OR THE
RELIEF OR REMEDY SOUGHT.  DISPUTES HEREUNDER INCLUDE NOT ONLY DISPUTES THAT
BORROWER AND LENDER MAY HAVE AGAINST EACH OTHER, BUT ALSO DISPUTES THAT BORROWER
AND LENDER MAY HAVE AGAINST EACH OTHER=S AFFILIATES, PREDECESSORS, SUCCESSORS,
ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES.


-8-

--------------------------------------------------------------------------------

(C)                BORROWER AND LENDER AGREE THAT ARBITRATION REPLACES THE RIGHT
TO GO TO COURT, AND THUS THE PARTIES WAIVE ANY RIGHT TO HAVE DISPUTES TRIED
BEFORE A JUDGE OR A JURY.


(D)                BORROWER AND LENDER ALSO AGREE THAT NEITHER PARTY WILL BE
ABLE TO PURSUE DISPUTES AS A CLASS ACTION OR OTHER REPRESENTATIVE ACTION (SUCH
AS AN ACTION IN THE FORM OF A PRIVATE ATTORNEY GENERAL) IN COURT OR IN
ARBITRATION, AND THE PARTIES WAIVE THE RIGHT TO DO SO.  IF THE PRECEDING
SENTENCE IS HELD TO BE INVALID BY A COURT OF LAW, THEN ANY CLASS OR
REPRESENTATIVE ACTION WILL NOT BE RESOLVED THROUGH ARBITRATION AND WILL BE
RESOLVED IN COURT.


(e)                 Because this arbitration provision is made pursuant to
transactions involving interstate commerce, the parties acknowledge and agree
that it shall be governed by the Federal Arbitration Act, 9 U.S.C. ‘’ 1, et
seq., as the same may be amended from time to time.


(f)                  The party pursuing Disputes in arbitration must pursue the
Disputes before the American Arbitration Association (“AAA”) under the AAA
Commercial Finance rules (the “Commercial Finance Rules”).  The Commercial
Finance Rules and related forms may be obtained from and Disputes may be filed
at American Arbitration Association, 335 Madison Avenue, Floor 10, New York, NY
10017‑4605, 800‑778‑7879, www.adr.org.  Any arbitration hearing shall be held at
a place chosen by the arbitrator(s) or AAA within the federal district in which
Borrower’s principal place of business is located, or at some other place to
which Lender and Borrower agree in writing.  Judgment upon any arbitration award
may be entered in any court having jurisdiction.


(g)                 In arbitration, resolution of Disputes shall be based solely
upon the law of the State of Texas and, where applicable, the United States of
America.  The arbitrator or arbitrators may not add to, modify, invalidate, or
ignore any provision of this agreement or the controlling law.  Defenses based
on statutes of limitation, estoppel, waiver, laches and similar doctrines, that
would otherwise be applicable to an action brought by a party, shall be
applicable in any such arbitration proceeding.  In the event of any conflict
between the Commercial Finance Rules and this arbitration provision, the terms
of this arbitration provision control.
 
-9-

--------------------------------------------------------------------------------

(h)                 This arbitration provision shall survive termination of the
Agreement.  If any portion of this provision is deemed invalid or unenforceable,
the remaining portions shall nevertheless remain in force.


SECTION 5.13.               WAIVER OF JURY TRIAL.  IN THE EVENT THAT THE
FOREGOING BINDING ARBITRATION PROVISION IS DEEMED UNENFORCEABLE, AND THUS LENDER
AND BORROWER ARE REQUIRED TO LITIGATE IN COURT, LENDER AND BORROWER HEREBY WAIVE
THE RIGHT TO ANY JURY TRIAL IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES,
WHETHER ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT BY EITHER PARTY AGAINST THE OTHER.


SECTION 5.14.                 ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT AND THE OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
-10-

--------------------------------------------------------------------------------

Executed as of the date first written above.



 
BORROWER:
      
SHARPS COMPLIANCE, INC. OF TEXAS
      
By:
   
Diana Precht Diaz
   
Vice President and Chief Financial Officer
      
LENDER:
      
[REDACTED]
      
By:
   
[REDACTED]
   
Vice President

 
-11-

--------------------------------------------------------------------------------

LIST OF ANNEXES


Annex
Document
   
A
Revolving Note
   
B
No Default Certificate

 
-12-

--------------------------------------------------------------------------------

ANNEX “A”


Revolving Note
 

--------------------------------------------------------------------------------

ANNEX “B”


No Default Certificate
 
 

--------------------------------------------------------------------------------